Citation Nr: 0822989	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-36 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The veteran served on active duty from January 1993 to May 
1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the above claim. 


FINDING OF FACT

The veteran's deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes results 
in a nearly useless left second toe that is floppy; is 
deviated such that it is climbing on top of the third toe 
upon standing; is shortened by one centimeter to a quarter 
inch; and has a marked decrease in range of motion.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code (DC) 5283 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for a 
deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in May 2005 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's private treatment records, and provided him with 
two VA examinations.  There is no indication from the claims 
file that the veteran has received VA treatment for his foot 
disability, and as such, no such records could be obtained.  
Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for a 
deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes in July 
2005 and was assigned a 10 percent disability rating, 
effective April 18, 2005.  The veteran disagrees with this 
assignment and contends that a rating in excess of 10 percent 
is warranted.  

The veteran's foot disability has been evaluated as 10 
percent disabling pursuant to DC 5284.  The assignment of a 
particular diagnostic code to evaluate a disability is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, the Board finds that 
the veteran's deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes is most 
appropriately rated under DC 5283, which rates malunion or 
nonunion of the tarsal or metatarsal bones based on the level 
of severity of the malunion or nonunion.  Pursuant to DC 
5283, a 10 percent rating is assigned where there is a 
moderate malunion or nonunion, while a 20 percent rating is 
assigned where there is a moderately severe malunion or 
nonunion, and a 30 percent rating is assigned where there is 
a severe malunion or nonunion.  38 C.F.R. § 4.71, DC 5283 
(2007).  A 40 percent evaluation requires that malunion or 
nonunion be so severe as to result in actual loss of use of 
the foot.  Id.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).   The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

The veteran underwent a VA examination in July 2005, when he 
provided a history of his in-service left foot disability, 
reporting a fracture in March 1993 for which he underwent 
corrective surgery in October 1993, the result of which was 
his current foot deformity.  The veteran reported mild weekly 
flare-ups that lasted one to two days during which he could 
not run, exercise, or take long walks, and had decreased 
range of motion.  The examiner reported that the veteran had 
pain in the second metatarsal and abnormal motion of the 
second toe.  He further noted that the second toe was stiff, 
weak, instable, and had limited motion.  

The examiner diagnosed him with a deformity of the second 
metatarsal, likely post-operative, with second 
metatarsophalangeal degenerative changes; a healed fracture 
of the third metatarsal; and minimal first 
metatarsophalangeal degenerative changes.  The examiner 
reported that the veteran's second toe was shortened by one 
centimeter and that there was a marked decrease in his range 
of motion.  The examiner stated that the veteran had a very 
floppy left second toe, which was starting to deviate and 
climb on top of the third toe upon standing, and that the 
1993 operation left him with a one centimeter scar at the 
base of the second toe, as well as a nearly useless left 
second toe; there was little muscular strength left in the 
left second toe, to the point that range of motion 
essentially could not be performed.  Finally, the examiner 
noted that the major functional impact of this disability was 
pain and weakness with repetitive use, the inability to walk 
long distances, and flare-ups during cold weather and with 
activity.  However, the examiner noted that while there was a 
mild impact on the veteran's ability to exercise and a 
moderate impact on his ability to play sports, there was no 
impact on his ability to do chores, shop, travel, eat, bath, 
dress, or groom.  

The veteran underwent a second VA examination in September 
2006, when he reported that his second toe continued to hurt 
and adversely affected his daily activities, including 
walking, standing, and lifting.  The examiner noted that the 
veteran's second toe was shortened by approximately a quarter 
inch and was floppy, with no resistance to dorsiflexion and 
moderately decreased plantar flexion at the 
metatarsophalangeal joint, and had some tenderness to firm 
and deep palpation, but no warmth, redness, or indication of 
effusion.  The examiner reported that the veteran's physical 
examination was identical to that described in the July 2005 
examination, and accordingly, reproduced those findings in 
his report, stating that there were no additional findings.  

Based on this record, the Board finds that the veteran's 
deformity of the second metatarsal, second 
metatarsophalangeal joint with degenerative changes more 
nearly approximates the criteria for a 30 percent rating 
under DC 5283, which contemplates severe symptoms, effective 
from the date of service connection.  See 38 C.F.R. § 4.7.  
His July 2005 examination, the findings of which were re-
affirmed in September 2006, indicated that the veteran had a 
nearly useless left second toe that was floppy; was deviated 
such that it was climbing on top of the third toe upon 
standing; was shortened by one centimeter to a quarter inch; 
and had a marked decrease in range of motion.  Further, this 
disability has affected the veteran's activities of daily 
living, limiting his ability to stand for long periods of 
time, walk long distances, run, lift things, and exercise.  
This evidence suggests that the veteran has severe 
symptomatology.  Accordingly, the Board finds that a 30 
percent rating is warranted.   

Although the veteran's symptomatology warrants a 30 percent 
rating, his disability picture does not rise to the severity 
required for a 40 percent rating, even when considering pain 
and functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the veteran's 
foot disability impacts his daily activities insofar as he 
has weakness with repetitive use, is unable to walk long 
distances, and has flare-ups during cold weather and with 
activity, there is no evidence that he is unable to use his 
left foot as a result of the deformity of his second 
metatarsal, second metatarsophalangeal joint.  In the absence 
of evidence of an actual loss of use of the affected foot, a 
rating in excess of 30 percent is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284.

The veteran's service-connected toe disability includes 
degenerative changes.  However, a separate rating is not 
warranted for arthritis under DC 5003, as the 30 percent 
rating assigned under 5283 is awarded based upon findings of 
a severe disability, which includes marked decrease in range 
of motion, as discussed above.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-98.
   
Accordingly, considering all the evidence of record, the 
veteran's disability picture more closely approximates the 
criteria for a 30 percent disability rating, which 
contemplates severe symptomatology; however, because his 
condition has not resulted in loss of use of his foot, a 40 
percent rating is not warranted.  Therefore, an increased 
rating of 30 percent, and not higher, for a deformity of the 
second metatarsal, second metatarsophalangeal joint with 
degenerative changes is granted, effective from the date of 
service connection. 


ORDER

A 30 percent evaluation, and not higher, for a deformity of 
the second metatarsal, second metatarsophalangeal joint with 
degenerative changes is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


